Citation Nr: 1328455	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for stroke, to include 
as secondary to service-connected hypertension.

2.  Entitlement to service connection for visual problems, 
to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for tachycardia, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel	


INTRODUCTION

The Veteran had active service from April 1992 to April 
1998.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction was subsequently 
transferred to the RO in San Diego, California.

In September 2012 the Veteran withdrew his claim for an 
increased rating for his right shoulder disability.  
Moreover, the RO granted entitlement to service connection 
for hypertensive heart disease in a January 2013 rating 
decision.  As such, these claims are not before the Board.

The Board notes that in September 2012 the Veteran also 
cancelled his request for a hearing before a Decision Review 
Officer.  In May 2013 the Veteran testified at a 
videoconference hearing before the undersigned.  A copy of 
the transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that in September 2012, the 
RO requested disability records from the Social Security 
Administration (SSA).  Although the RO requested such 
records, there is no indication that a response was 
received.  The United States Court of Appeals for Veterans 
Claims has consistently held that where VA has notice that 
the veteran is receiving benefits from the SSA and that 
records from that Administration may be relevant, VA has a 
duty to acquire a copy of the decision granting SSA benefits 
and the medical documents relied upon by the SSA.  See Baker 
v. West, 11 Vet. App. 163 (1998).  Therefore, on remand, the 
RO should obtain a response to the request for SSA records.

The Veteran contends that service connection is warranted 
for the disabilities on appeal as they are related to his 
service-connected hypertension. 

The Veteran was afforded VA examinations in December 2012 in 
which review of the claims file was not noted.  The VA 
examiner noted that the Veteran had been diagnosed with 
supraventricular arrhythmia in 2006, and he reported rapid 
heartbeat in 2005 to 2007.  The examiner also answered in 
the affirmative to the question "has the Veteran had a 
cardiac arrhythmia?"  The examiner also noted intermittent 
supraventricular tachycardia but then stated that it had 
never been documented.  The examiner stated that the Veteran 
was very anxious throughout the examination; the Veteran had 
ventricular tachycardia with exercise on 23-hour Holter 
monitor in June 2005, but no arrhythmia.  The VA examiner 
appeared to base the opinion that the Veteran did not 
currently have tachycardia, in part, on absence of 
treatment.  Therefore, the rationale is inadequate because 
it is symptoms, not treatment, which are the essence of any 
evidence of continuity of symptomatology.  Savage v. Gober, 
10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The December 2012 VA examiner also noted a diagnosis of 
Bell's palsy in 2005 with sudden onset of right facial 
paralysis; resolution was slow; no facial weakness now; no 
other neuropathy at same time.

The Board finds that review of the claims file is imperative 
for a thorough VA examination and opinion as the record 
contains varying medical records and opinions as to whether 
the Veteran had a stroke or his incident was Bell's palsy.  
Specifically, the Board notes that Dr. S.T.F., M.D., 
provided an opinion in February 2007 that the Veteran had 
hypertensive eye changes and facial numbness related to 
Bell's palsy or small stroke related to poor blood pressure 
control.  The Board finds that review of and comment on such 
medical records is required on remand.

Accordingly, the case is REMANDED for the 
following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
claimed disabilities on appeal, to 
specifically include SSA records.

2.  Then, the Veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his claimed 
blurred vision, stroke, and 
tachycardia.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

Based on the examination results and 
the review of the claims folder, to 
specifically include Dr. S.T.F.'s 
opinion, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran has (or has had at any time 
since he filed his claim in December 
2006) a disability or disabilities 
manifested by blurred vision, stroke, 
and/or tachycardia, and if so, whether 
there is a 50 percent or better 
probability that the claimed blurred 
vision, stroke, and/or tachycardia, if 
present, are etiologically related to 
(caused by or permanently worsened by) 
his service-connected hypertension or 
any other disease or injury of service 
origin.  A complete rationale for each 
opinion expressed must also be 
provided. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to him 
and his representative and they should 
be afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any 
final outcome warranted.

The appellant need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

